Title: From George Washington to Jonathan Trumbull, Sr., 2 May 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York May 2d 1776

I received your favor of the 27th ulto and am sorry to inform you that it is not in my power at this time to refund to your Colony the powder lent the Continent, our Magazines here being very low, and the pressing demands from Canada obliging me immediately to forward sixty barrels thither. Should any inconvenience result to the Colony from not having it, it will give me much uneasiness. You may rest assured, that, as soon as I possibly can, I will make a return of it.
The Commissary Genl has not presented the account yet, when he does, it shall be immediately paid. I am Sir with much esteem your most humble & obedient Servt

G. Washington

